OPINION
WALKER, Presiding Judge.
From the dismissal of his postconviction petition after an evidentiary hearing, the petitioner, Jack Crumley, Jr., appeals to this court.
He alleged that his appointed counsel was ineffective. By amendment he charged that his convictions of arson on pleas of guilty were void because he had no counsel in juvenile proceedings under which his cases were certified to the criminal court.
After a full hearing, the trial judge filed a thorough finding of facts in which he found all of petitioner’s contentions without merit. We think his findings are fully supported by the proof. His appointed counsel represented him in a most capable and professional manner.
The trial judge found that the petitioner waived counsel in the juvenile proceedings. In this proceeding he did not deny that he said he did not want a lawyer. His father was present at the juvenile hearing, but the petitioner did not call him as a witness.
Although we think the trial judge’s findings are sustained by the proof, we point out that a voluntary plea of guilty waives the failure to appoint counsel in a juvenile court hearing.
In Shepard v. Henderson, Tenn.Cr.App., 449 S.W.2d 726, 734, we said:
“Moreover, under the authorities here-inabove cited concerning the legal effect and import of a voluntary plea of guilty, and there being no arguable question about the trial court’s jurisdiction of the person and subject matter in Owens’ original trial, all alleged prior defects in the proceedings against him, if any, including the alleged right to and denial of counsel in the juvenile court hearing, were waived by his voluntary guilty pleas to the indictments and he is now precluded from raising any such alleged prior unconstitutional infringement of his rights by collateral attack upon his conviction.”
In a case challenging the failure to appoint counsel in juvenile court for a 15-year-old defendant who later pled guilty, the Supreme Court of Missouri in Jefferson v. State, 442 S.W.2d 6 (1969), held:
“A further and all-inclusive waiver occurred when at arraignment on the criminal charge, with the advice of competent counsel, defendant made no objection to the regularity and propriety of the proceedings in the juvenile court and instead voluntarily entered a plea of guilty.”
In State v. Johnson, 5 N.C.App. 469, 168 S.E.2d 709 (1969), the court said:
“By his failure to raise the question in superior court and by his plea of guilty, defendant waived any defect, if indeed any existed, in the proceedings in the juvenile court which resulted in his being brought to trial in the superior court.”
In Acuna v. Baker, 418 F.2d 639 (10th Cir. 1969), the court held where a juvenile was appointed counsel in the criminal prosecution after certification proceedings in the juvenile court, the failure to provide counsel in the juvenile proceeding was *254waived by the voluntary plea of guilty. See also Powell v. Sheriff, Clark County, 462 P.2d 756 (Supreme Court of Nevada 1969).
It follows that the judgment of the lower court is affirmed.
We express our appreciation to Larry Dillow, of the Kingsport bar, for his excellent representation of this petitioner by appointment.
HYDER, J., concurs.